NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          11-MAR-2021
                                          09:44 AM
                                          Dkt. 51 OAWST
           NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


             IN THE INTERMEDIATE COURT OF APPEALS

                    OF THE STATE OF HAWAI#I

                          CAAP-XX-XXXXXXX
           SPENCER JAMES BEVILL; NANCY LYNN BEVILL, and
          BEVILL FAMILY TRUST, Plaintiffs-Appellees, v.
         FRANK MAURIZIO; PHIL SCHUTTE; BEVERLY SCHUTTE;
      BRUCE "SKIP" BLOUGH; MIKE PREISS; CONNIE SCHNITKER;
PETE HILL; DARREL BORLING; ASSOCIATION OF APARTMENT OWNERS OF
    KE NANI KAI, an unincorporated condominium association;
  THE BOARD OF DIRECTORS FOR KE NANI KAI, in their official
         capacity and personally, Defendants-Appellees,
  JOHN DOES 1-100; JANE DOES 1-100; DOE PARTNERSHIPS 1-100;
              and DOE CORPORATIONS 1-100, Defendants,
 MILTON M. MOTOOKA AND MOTOOKA YAMAMOTO REVERE, LLLC, F.K.A.
 MOTOOKA & YAMAMOTO, LLLC, F.K.A. MOTOOKA & ROSENBERG, LLLC,
    N.K.A. MOTOOKA ROSENBERG LAU & OYAMA, LLLC, Appellants,
   MYLES T. YAMAMOTO, ESQ., Real Party In Interest-Appellee
                      (CASE NO. 2CC081000293)

          SPENCER JAMES BEVILL; NANCY LYNN BEVILL; and
         BEVILL FAMILY TRUST, Plaintiffs-Appellees, v.
       ASSOCIATION OF APARTMENT OWNERS OF KE NANI KAI,
           an unincorporated condominium association;
  THE BOARD OF DIRECTORS FOR KE NANI KAI, in their official
        capacity and personally, Defendants-Appellees,
  JOHN DOES 1-100; JANE DOES 1-100; DOE PARTNERSHIPS 1-100;
             and DOE CORPORATIONS 1-100, Defendants
                     (CASE NO. 2CC121000790)

                               AND
                        CAAP-XX-XXXXXXX
         SPENCER JAMES BEVILL; NANCY LYNN BEVILL; and
        BEVILL FAMILY TRUST, Plaintiffs-Appellants, v.
        FRANK MAURIZIO; PHIL SCHUTTE; BEVERLY SCHUTTE;
     BRUCE "SKIP" BLOUGH; MIKE PREISS; CONNIE SCHNITKER;
 PETE HILL; DARREL BORLING; ASSOCIATION OF APARTMENT OWNERS
 OF KE NANI KAI, an unincorporated condominium association;
 THE BOARD OF DIRECTORS FOR KE NANI KAI, in their official
        capacity and personally, Defendants-Appellees,
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

    JOHN DOES 1-100; JANE DOES 1-100; DOE PARTNERSHIPS 1-100;
              and DOE CORPORATIONS 1-100, Defendants,
     MYLES T. YAMAMOTO, ESQ., Real Party In Interest-Appellee
                      (CASE NO. 2CC081000293)

           SPENCER JAMES BEVILL; NANCY LYNN BEVILL; and
          BEVILL FAMILY TRUST, Plaintiffs-Appellants, v.
         ASSOCIATION OF APARTMENT OWNERS OF KE NANI KAI,
            an unincorporated condominium association;
    THE BOARD OF DIRECTORS FOR KE NANI KAI, in their official
          capacity and personally, Defendants-Appellees,
    JOHN DOES 1-100; JANE DOES 1-100; DOE PARTNERSHIPS 1-100;
              and DOE CORPORATIONS 1-100, Defendants
                      (CASE NO. 2CC121000790)


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT

               ORDER APPROVING IN PART STIPULATION
              FOR DISMISSAL OF CONSOLIDATED APPEALS
   (By: Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Consolidated Appeals (Stipulation), filed March 9, 2021, by Real
Party in Interest-Appellee Myles T. Yamamoto, the papers in
support, and the record, it appears that (1) this consolidated
appeal has been docketed; (2) the parties stipulate to dismiss
the appeals in this consolidated appeal without prejudice and
bear their own costs on appeal; (3) the Stipulation is dated and
signed by counsel for all parties appearing in the appeals; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved in part and the appeal is dismissed. The parties shall
bear their own costs.
          DATED: Honolulu, Hawai#i, March 11, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2